DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Response to Election/Restriction filed on 4/30/2021 is acknowledged.
3.	Amendment filed on 5/24/2021 is acknowledged.
4.	Claims 1-7 and 15-21 have been cancelled.
5.	Claims 8-14 are pending in this application.
6.	Applicant’s election of Group 2 (claims 8-14) and election of SEQ ID NO: 410 as species of polypeptide in the reply filed on 4/30/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is made FINAL in this office action.  
The instant claims 8-14 are drawn to a polypeptide comprising two active domains, wherein one domain is a fibronectin-based scaffold domain protein that binds the N17 domain of glycoprotein 41 (gp41) and comprises the amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 115-371; and the other domain is a cluster of differentiation 4 (CD4) binding moiety or a human immunodeficiency virus (HIV) fusion peptide inhibitor, wherein the CD4 binding moiety is selected from the group consisting of an anti-CD4 antibody or fragment thereof, and a fibronectin-based scaffold domain protein that binds CD4 and comprises the amino acid sequence that is at least 90% identical to the amino acid sequence of any one of SEQ ID NOs: 95-114.  A search was conducted on the elected species; and 
7.	Claims 8-14 as filed in the amendment filed on 5/24/2021 are allowed.  

Examiner's Notes
8.	In the amendment to specification filed on 5/24/2021, it recites "Please replace the paragraph starting at page 50, line 25 to page 50, line 27 of the Specification as follows:".  It appears that Applicant inadvertently put the wrong line numbers in this recitation.  The recitation should be "Please replace the paragraph starting at page 50, line 24 to page 50, line 26 of the Specification as follows:".

Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: 
The polypeptide recited in instant claims 8-14 is free of prior art.  The closest prior art is Camphausen et al (WO 2014/165093 A2, filed with IDS).  Camphausen et al teach a polypeptide of SEQ ID NO: 203, which is a polypeptide comprising HSA-linker-EGFR binding Adnectin-IGF1R binding Adnectin (see Figure 1C).  Polypeptide of SEQ ID NO: 203 in Camphausen et al is a polypeptide comprising the amino acid sequence that is about 88% identical to the non-linker regions of instant SEQ ID NO: 10 (a polypeptide that is within the scope of instant claimed polypeptide), as shown below with Query being instant SEQ ID NO: 10 without the linkers, and Sbjct being SEQ ID NO: 203 in Camphausen et al:
    PNG
    media_image1.png
    1187
    975
    media_image1.png
    Greyscale
.  However, there is no teaching, motivation, or other type of suggestion to modify the polypeptide of SEQ ID NO: 203 in Camphausen et al and arrive at the polypeptide recited in instant claims 8-14.  Therefore, the polypeptide recited in instant claims 8-14 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LI N KOMATSU/Primary Examiner, Art Unit 1658